NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ADRIANA ESCALANTE-RECINOS,                       No.   19-70907

                Petitioner,                      Agency No. A071-951-070

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Adriana Escalante-Recinos, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen deportation proceedings based on ineffective assistance of counsel. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Escalante-Recinos’s

untimely motion to reopen for failure to demonstrate she acted with the due

diligence required for equitable tolling. See 8 U.S.C. § 1229a(c)(7)(C)(i); Singh v.

Holder, 658 F.3d 879, 884 (9th Cir. 2011) (“To qualify for equitable tolling on

account of ineffective assistance of counsel, a petitioner must demonstrate . . . due

diligence in discovering counsel’s fraud or error . . . .”); Avagyan v. Holder, 646

F.3d 672, 679 (9th Cir. 2011) (listing factors relevant to the diligence inquiry).

      In light of this disposition, we do not address Escalante-Recinos’s

contentions regarding prejudice and that the BIA incorrectly applied Matter of

Lozada, 19 I. & N. Dec. 637 (BIA 1988). See Simeonov v. Ashcroft, 371 F.3d 532,

538 (9th Cir. 2004) (the courts are not required to make findings on issues the

decision of which is unnecessary to the results).

      PETITION FOR REVIEW DENIED.




                                          2                                     19-70907